   Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 1 of 13




                        EXHIBIT A

          AFFIDAVIT OF
ATTORNEY MARCELA ARAUZ QUINTERO
  Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 2 of 13


OFFICIAL TRANSLATION


                            AFFIDAVIT
 SUBJECT: REV ACK HOLDINGS FOUNDATION Case - The United
States of America vs Ramses Owens a/k/ a "Ramses Owens Saad" and
                              others.

The undersigned, qualified lawyer in the Republic of Panama, admitted
to the Bar by number 6519 as from 25th April 2002, with specialization in
Criminal Proceedings, make the following declarations:

     (1)   SEIZURE OF FUNDS WITHIN CREDICORP BANK -
         PANAMA. REVACK HOLDINGS FOUNDATION account and
         subsidiaries. We have been informed, and we have
         corroborated that within CREDICORP BANK there have been
         apprehended all deposited funds of REVACK HOLDINGS
         FOUNDATION accounts. It has been produced by virtue of an
         International Assistance, that had been executed and filled in by
         the Panama SECOND SPECIALIZED PROSECUTION OFFICE
         FOR THE ORGANIZED CRIME. The same included the seizure
         of said funds, in order to put them at the orders of United States
         Attorney Offices. These procedures were done during the
         March 25 through March 29th week. We requested the Panama
         prosecutors to provide copies of such Assistance and other
         related documents pertaining to the Assistance, but copies were
         not provided, as the Panama prosecutors verbally
         communicated that the compliance is completed without
         needing to do anything else.
     (2) SEIZURE OF ELECTRONIC DATA FROM RAMSES OWENS
         MOBILE PHONE SAMSUNG S-8. Dated Tuesday May 7th,
         2019, in the afternoon, I received a phone call from the SECOND
         SPECIALIZED         PROSECUTION          OFFICE      FOR     THE
         ORGANIZED CRIME, in order to make me participate, as a
         defendant, along with RAMSES OWENS, in the Thursday 9 th
         prosecution activity, at 11:00 o'clock, before the Forensic
         Information and Technology Section of the Attorney General
         Institute of Legal Medicine and Forensic Sciences. This legal
 The undersigned, licensed translator Of the Republic of Panama, certifies that the above is a true translation
  into the English language of the original document written in Spanish. Rosely Yepez Licensed Translator.
  Resolution No. 1218 of March 5th, 2013. For further information please contact +507-66752889 or email:
                                        ryepez@royalbusinessgroup.net
  Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 3 of 13


OFFICIAL TRANSLATION


           diligence was not properly summoned nor notified in written
           form, but in verbal form by phone. They communicated about a
           legal International Assistance from the United States, which had
           been previously authorized by the Panama Circuit Guarantees
           Judge, as a matter of previous legal control. This audience
           before the Panama Circuit Guarantees Judge was given without
           the presence of RAMSES OWENS (owner of the mobile phone
           data whose information was asked to be seized) nor his
           defendant council. This mobile device had been apprehended
           twice by the SECOND SPECIALIZED PROSECUTION OFFICE
           FOR THE ORGANIZED CRIME, being the first time on the
           month of May, 2018. The mobile device was given back to
           RAMSES OWENS on September 2018. All this under the
           prosecution investigations recorded as No.06-16 (LAVAJATO).
           This mobile device was again apprehended on Thursday 6th
           December 2018. The data seizure prosecution diligence took
           effect with the presence of the SECOND SPECIALIZED
           PROSECUTION OFFICE FOR THE ORGANIZED CRIME,
           along with the substitute defendant lawyer, Dr. Yarianis Millan.
           Mr. RAMSES OWENS, physically appeared before the
           prosecution diligence as he feared to be arrested if not. As soon
           as the diligence began, they started to copy all the cellular
           mobile data into an USB device in order to be couriered to a
           United States Attorney to the United States. The prosecution
           office verbally assured the day before that they would certainly
           handed off copies of the seizure order and minutes, however,
           the prosecutors denied such copies in such act. This situation of
           lack of copies was strongly expressed to the prosecution office's
           assistants, Dr. Marcos Mosquera and Karen Jaen. It was also
           requested to write down in the Seizure Diligence Minutes about
           the illegality of such acts, either in the formal word processing
           text and through handwriting, but it was also denied.

Given this 14th Day of May, 2019,

 The undersigned, licensed translator of the Republic of Panama, certifies that the above is a true translation
  into the English language of the original document written in Spanish. Rosely Yepez Licensed Translator.
  Resolution No. 1218 of March 5th, 2013. For further information please contact +507-66752889 or email:
                                        ryepez@royalbusinessgroup.net
  Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 4 of 13


OFFICIAL TRANSLATION



MARCELA ARAUZ QUINTERO
(qualified criminal attorney at                             law        and       admitted           to      the
Bar)




 The undersigned, licensed translator of the Republic of Panama, certifies that the above is a true translation
  into the English language of the original document written in Spanish. Rasely Yepez Licensed Translator.
  Resolution No. 1218 of March 5th, 2013. For further information please contact +507-66752889 or email:
                                        ryepez@royalbusinessgroup.net

                                                                                            Rasely Yepez
                                                                                         Traductora Publica Aulorizada
                                                                                      Res. No. 1218 de 5 de marzo de 2013
                                                                                 T~:l;}{)\~~~sinossgroup.~•t
                                                                                                            ,,
      Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 5 of 13
OFFICIAL TRANSLATION



                                                   APOSTILLE
                                  (Convention de la Haye du 5 octobre 1961)



1. In Panama this public document
2. Has been signed by NORMA VELASCO
3. acting in the capacity of NOTARY                                                                    Seal
4. bears the seal/stamp of ELEVENTH NOTARY

                                                       Certified
5. In PANAMA                                              6. On May 16, 2019
7. by MANAGEMENT DIRECTION
8. N° 2019-113727
9. Seal/Stamp                         10. Signature
                                        ILLEGIBLE SIGNATURE




       Seal




 The undersigned, licensed translator of the Republic of Panama, certifies that the above is a true translation
  into the English language of the original document written in Spanish. Rasely Yepez Licensed Translator.
  Resolution No. 1218 of March 5th, 2013. For further i~formation please contact +507-66752m~~QJaif"epez
                                        ryepez@royalbusmessgroup.net                                         t:I Y
                                                                                                 Tr::iductora Publica Autorizada
                                                                                            RrJ:i. No. 1218 de 5 de marzo de 2013
                                                                                     Tel.: i6 288 ep                oyalbuslnossgroup.net
                                                                                             Firma    W
                                                              Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 6 of 13
                                                                                                                    ·; l 1   REPUBUCA de PAHAMA
                                                                                                                    2·15 2    - ·.• _* l!M8!iE NACHHliU. *               .5 2:6 7-
                                                                                                                                                                             -1:-- :,                    =010
                                                                                                                                                                                                         -..., i......... 00.
                                                                                                                                                                         1.6 0 5            '] 9           P.B.   1 !J 7 4


                                                                                                                                                                                   _.,t ~
                                                                                                                                                            '               ,.•



       REPUBLICA£
       TRIBUNA.L ELECT€.
                        ;"',




       Marc·~i,;~jf
      Arauz lluintero

     N(!!,1B~.E USl//)1.,
     FEC~ OE N.6.CIMIEl!TO:
                            ,j>      '.c
     Lll<WHlE'~CIMiE~TO: BUGABA,;CHIRIQU(
     ~~ihi.:toK;:2oiJg/ F'OJ:a~;~:~~;i'~b.;.
                                   1


                                                                         ... :::-I:;r;;:i,                                            '     ~


                                                                                                                       ft"i-~J"(i.CNl.!i Vt::~~o \.;., N(..H.~f~ t·Ul)!rGO LJ~Vt..·••:.:-;;.,.~-,;..

                                                                                                    ;;                0 ,,   ,~;marna, con Csaula r:1~1 IC:antldaci N"' i-2S0-33&.
                    -------------"•-·····-
                                                                                                                                                      Ci.:'RHFICO.
                                                                                                                      , ·,.101...,   dt,tsnj~uiiit:;nt) y minuciosamente .~.oopili

                                        . iP.UP vr111a bt                                                        ,;;in su orl•~:n::.i ':i le he ancontrado en to.o cook>fme.

                               ~~
                       '\,,'1>..                       .
                                                                              ~---v~%
                            ,,.-.i. .. 1hp,ioo • ..,,.1,,
                                                                                                         ',\,.1trr~                       ,...-,..,         IV   fYJQJ    1111:1                   ,_,
                                       ti,,,c_,.

                   :flila'1.~cla S9:rau~ Clauinttro                                                      -----,f----➔-"'--,-------,,-----···~ '.-~~
                            ~-·k . . . . .
                        ~~-;·~~:~,It

                                       1t1111rpr1,_
                                                             >,a..;.,; ........
                                                                                                                           1•. lcca

                Qtertufoabo br JJ~on~ibab                                                                              ,                    ~          POhlk:a ntj('lflk:l~

                        ..... ...........                                        ....
                      J,,IQ~ .. ~ " ' . . . . . . . . . . . . . . _ . . . , _


                           ,~.. ~3:'
                       ,.~~•            . ..w..r,-.., .. 1-,~~ ....
                                               ~-...,
                                 ,, ,/.-,
                                . . . . . . z.oat.


                             /2 71)     l.'   /
                                                  7' /
                                                   / /'.~ .
                                                                J.
                                                                        , •
                                   -:.,.~/    ·.....     l    ,:...-·

               I                   ~':":...!':':'!i"'L                          ~1/-
        ~~
              ,6.S.._~• .

                                   . A--~--:-..:_ ....
                                   ~-:-_ _ _ _ .. I t _


            ~.,,,.,....                                                       ~•·.til..♦ 191:fll,




"'
     Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 7 of 13
OFFICIAL TRANSLATION


                                                  APOSTILLE
                                 (Convention de la Haye du 5 octobre 1961)



1. In Panama this public document
2. Has been signed by NORMA VELASCO
3. acting in the capacity of NOTARY                                                                 Seal

4. bears the seal/stamp of ELEVENTH NOTARY

                                                     Certified
5. In PANAMA                                            6. On May 16, 2019
7. by MANAGEMENT DIRECTION
8. N° 2019-113726
9. Seal/Stamp                        10. Signature
                                       ILLEGIBLE SIGNATURE




       Seal




 The undersigned, licensed translator of the Republic of Panama, certifies that the above is a true translation
  into the English language of the original document written in Spanish. Rasely Yepez Licensed Translator.
  Resolution No. 1218 of March 5th, 2013. For further i~formation please contact +507-6675283Rff~r'Yepez
                                        ryepez@royalbusmessgroup.net                           T:,,ck1ctora Publica Aulorizada
                                                                                                                de marzo de 2013
                                                                                       Tr:.: 6                     yalbusinossgroup.net
  Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 8 of 13




          AFFIDAVIT OF
ATTORNEY MARCELA ARAUZ QUINTERO

                SPANISH VERSION
   Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 9 of 13




\~Jr . . AVIT (Declaraci6n Jurada)
1'1:1M½: CASO REV ACK HOLDINGS- FOUNDATION·-· Los Estados
 tJAfdos de America vs Ramses Owens a/k/ a "Ramses Owens Saad" y
 otros.

La suscrita, abogadas en ejercicio en la Republica de Panama, con
idoneidad para ejercer desde el 25 de abril de 2002, con No. 6519 y con
especializaci6n en Derecho Procesal Penal, hacemos las siguientes
declaraciones:

    (1)  INCAUTACION DE DINEROS EN EL CREDICORP BANK -
        PANAMA.         CUENTA         DE     REVACK        HOLDINGS
        FOUNDATION y subsidiarias. Hemos sido informadas, y
        hemos corroborado que en el CREDICORP BANK se han
        aprehendido todos los fondos depositados en las cuentas de
        REVACK HOLDINGS FOUNDATION. Ello producto de una
        Asistencia Internacional, que fuera ejecutada o diligenciada por
        la FISCALIA SEGUNDA ESPECIALIZADA CONTRA LA
        DELINCUENCIA ORGANIZADA de Panama.                      La cual
        comprendia la incautaci6n de esos fondos, para a su vez
        ponerlos a 6rdenes de fiscales de los Estados Unidos de
        America. Estos actos fueron ejecutados durante la semana del
        25 al 29 de marzo de 2019. Se hizo el requerimiento, a los
        sefiores Fiscales de proporcionar copias de la solicitud de        \
        Asistencia y demas actos consecuentes de dicha Asistencia, lo
        cual no se nos proporcion6, ya que manifestaron haber
        cumplido con la Asistencia respectiva.
    (2) INCAUTACION DE DATOS DEL CELULAR SAMSUNG S-8
        DE RAMSES OWENS. Con fecha martes 7 de mayo de 2019,
        en horas de la tarde, recibimos Hamada de la FISCALfA
        SECUNDA ESPECIALIZADA CONTRA LA DELINCUENCIA
        ORGANIZADf, para participar en calidad de defensa y al
        senor RAMSES OWENS para el jueves 9 de mayo a las 11:00
        am, ante la secci6n de Informatica Forense del Instituto de
        Medicina Legal y Ciencias Forenses del Ministerio Publico de
        Panama. Esta diligencia no nos fue notificada por escrito y via
        telef6nica nos manifestaron correspondia a una Asistencia
        Internacional de los Estados Unidos de America y una
Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 10 of 13



    recibida, fue requerida su autorizaci6n, como control previo
    ante el· Juez de· Garantias; · y asf- debidamente autorizado, ·
    audiencia esta que se dio en ausencia de la defensa y del propio
    titular de los datos que se ordenaron incautar, el sefior
    RAMSES OWENS. Este equipo de celular por segunda ocasi6n
    esta aprehendido por la FISCALIA SECUNDA SUPERIOR
    ESPECIALIZADA           CONTRA         LA      DELINCUENCIA
    ORGANIZADA, la primera vez desde el mes de mayo de 2018
    y devuelto en septiembre de 2018, dentro de la investigaci6n
    identificada No.06-16 (LAVAJATO), para nuevamente el jueves
    6 de diciembre de 2018, ser aprehendida. La ·diligencia se dio
    con la participaci6n del Fiscal Segundo Especializado Contra la
    delincuencia Organizada, y con la abogadas sustituta del senor
    RAMSES        OWENS,       la   Licenciada    Yarianis    Mill~n,
    conjuntamente con RAMSES OWENS. El licenciado RAMSES
    OWENS, compareci6 a dicha diligencia, por temor de ser
    detenido, si se negaba a asistir o participar en la misma.
    Iniciada la misma se hizo una copia de la data del celular a un
    USB, para que este sea enviado a un Fiscal en Estados
    Unidos. Se asegur6 que se entregarfan copia de la Resoluci6n
    que ordena la incautaci6n, pero a ultima hora             se nos
    neg6. Esta negativa fue expresada por los asistentes de fiscalia,
    Licenciados Marcos ·Mosquera y Karen Jaen. Se solicit6 poder
    escribir en el Acta de incautaci6n, acerca de la ilegalidad del
    acto, sea en texto formal o a mano, lo cual tambien fue negado.
   Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 11 of 13
                                                       t   6 f:A~AMtt~
                                                                                 ~:,~t\¾-Jr!·tf r~   i{f~~tt.   -c't>




                  APOSTILLE
Convention de La Haye du 5 octobre 196l
1. fWs: PANAMA                  -~.&ii.,.,.
£1,presente documento Ptlblico              .~   1  1  ,.
2. Ha lido ftrmado por ,,/J , 'l{ I {l,,f!.~,,1.Y
3. QUJ6n actua en calidad de:           ;A· ·' li:P
                                                  .     .1 Ltletv 1
                                                                   1 .,....-/·
4. y es1' revatido del selto/tlrnbre de· ---        · //_I, , · · -· ·
                 CERTI~CADO .,.t,i_M~~-·2019
5. EN PANAMA            6.        ef------
7 • por DIRECCION ADMINISTRATIVA                                                      Esta Autori,.icion no
                                                                                    implica responsabilidad
a. 8ajo .. numero:-n..,,..""'i__,t..,.J.n__-_.....,__..,.~_                          en cuanto al ccntenido
                                                                                         <1el cfocumentn
9. Selo/timbre              10 Ffrma·--....--.~-
                                                   (/
                                                 Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 12 of 13
                                                                                                        ·; 61 ·  REPUBUCA de PAl!iAMA
                                                                                                                                         2·1 5 2                  "· *        liM8RE NAC!Ot•UU                    *
                                                                                                                                         5 267°
                                                                                                                                                .,._
                                                                                                                                                ,·                             =0 1 n 00
                                                                                                                                                                               """'        i   ._,;e,         ,

                                                                                                                                         1.6· 0 5                19               P.J::L       !   (j (   4


                                                                                                                         .'                  ''J..,. _.,,t   ~




         Marc~1~t4itf
         Arauilluiritero

        ~~~~i~~ll:til:O:                        ...
        lUGt,;R;DE'l'IAC.IMIEtlTO:BU.~ABA,'.CHIRIQU(
        SEXO:F:, .. ) . "• :TIPO,DESi\NGRE:I.' (..'
        EXPEOIDA:s:liic,2000,:c.            - .

                                                                                                     '"'
                                                                                             ~~;q.~1..eN1~·Vt:~t..-,1.J       ~ ••   Nou:u~i'"'Uu!i~a UL.vu..;;'--,~._

                                                                                            .:,, 1~anarna, con Gedula de ldantldac. NP i-2S0-331l,

                                                                                                                   CL'r.:;JIFICO:

                                                                                   '-'.J, , .,J,;   detsni,:;::i,n;;mro y minuciosamente                     ~ ~

                              . iPUP rta,;i -
                                           O
                           -~~              t..y;
                      "tr".·.               .
                         _,.·. ..i.bllr...-4P111n1lt1
                                                                ~i
                                        tlor   Clbm                                .;f1kj            ,,..e:::>,,          I U l"IU! IIIIJ                             ribit

                 :fllla\\~ela 5arau~ <lauinttro
                       ~--::::.'-::'-~:,...
                           ~ -... ~"·i..;..,;,...._,.

                                   "-"•-                                                        i_lf'...:;a NbRMA MARLENIS VELASCO C
                 ~trtifirabo be 3lbonffbab                                                  ,           ";~~ POhllca Ou,r-.rlA<::Jm.<o
                      ,.aa~lii--'-5ch . . . • l i ~ l i l ! ....._
                       -~~tl~)'._.._,. ..          ~l,p~ ... ltiN
                       ~•~•»--Lallll~lfafWw.1111'

                                             •'
                                   ,klW¥iai.oat.



                              ~~(i>71/'</ /~.-~- .
                                   / i 7 ; / ; '·I'

                               ~ - , . , _ . , . , . . , ..      ~1/
                ·I a ~                  :        ,
                                     A~~
                                     -~--...                            •

           ~~-:                "                              - ' :••
                                                                    ' L. .
                               ~.;:-
              ~.,.......            ·~.;._.,--~-.              ~ . ,.... ftW11_




-,,;·
                  Case 1:18-cr-00693-RMB Document 94-1 Filed 05/28/19 Page 13 of 13




              APOSTILLE
Convention de La Haye du 5 octobre 1961
1. tws: PANAMA                _,.~~~v-
EI presente documento Publico            .,., /      /4 _""",.,,
2. Ha sido firmado por /;,/ f){/ (_ ft:1 (-f.,t - -:.--;,-t "'.-
3. quien actua en calidad de:             > /-1~-iita1c7   ~lc:;;. _, ,)l_;_,1::(l(z
                                                                         . _, ..,.,,,_-
                                                                            1
                                               ,,,.., 7fljii..,,,                         _

4. y esta revestido del selto/timbre de: 14:-~ -t:,•-~ --           --   ' ,.

                     CERllFICADO
5. EN PANAMA            -    . 6. el 1 6 MAY        2019
                                                                                               bt,1 Autori.t.i<.iot, no
7 • por OIRECCION AOMINISTRATIV~ __ /,,i, 7 1 _/                                              irnplica responsabilidad
                                                                                              en c11.into al contenido
8. Bajoel numero:      ,/ C2 I/,   ~ ~/-t.,__,,.,-· 11_;7
9. Sello/timbre              10 Firma·       \-~2{.  ,r~ -. -
                                                /_ J?.

                                                         I
                                                             )'
                                                                                                   del documento
